 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE C. REAGIN (CABN 167934)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7181
 7        FAX: (415) 436-6570
          Julie.Reagin@usdoj.gov
 8
   Attorneys for Plaintiff
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,              ) CASE NO. 10-0395-003 PJH
                                            )
14         Plaintiff,                       ) WRIT OF GARNISHMENT
                                            )
15      v.                                  )
                                            )
16   ARAKS DAVOUDI,                         )
                                            )
17         Defendant,                       )
                                            )
18   ______________________________________ )
                                            )
19   E*TRADE SECURITIES, LLC,               )
                                            )
20         Garnishee.                       )
                                            )
21                                          )
                                            )
22                                          )

23        TO:   E*Trade Securities LLC
                As custodian for the
24              Araks Davoudi IRA
                200 Hudson St., Ste. 501
25              Jersey City, NJ 07311

26        YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE

27 UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

28 DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

     WRIT OF GARNISHMENT
     10-0395-003 PJH                          1
 1          The name, last known address, and last four digits of the social security number of the person

 2 who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this

 3 Writ is as follows:

 4          Araks Davoudi
            5876 Laramie Way
 5          San Diego, CA 92120
            Social Security Number (last four digits): xxx-xx-6276
 6
            This Writ has been issued pursuant to a stipulation between the United States of America and
 7
     Araks Davoudi, to enforce the collection of a criminal judgment entered in favor of the United States
 8
     against the defendant for a debt in the original amount of $7,436,517.83. As of October 1, 2018, the
 9
     total balance due on the judgment debt was $7,205,572.21.
10
            The following are the steps that you must take to comply with this Writ. If you have any
11
     questions, you should consult with your attorney.
12
            1.      Pursuant to 28 U.S.C. § 3205(c)(2)(F) and the terms of the Stipulation filed in the above
13
     referenced case, you must immediately withhold and retain property of the defendant in which the
14
     defendant has a substantial nonexempt interest, or if you obtain custody, control, or possession of such
15
     property while this Writ is in effect, until you receive instructions from the United States regarding
16
     distribution and payment of the property at issue. Such property includes the Individual Retirement
17
     Accounts ending 0600 and 0707 in the name of Araks Davoudi.
18
            2.      In accordance with the terms of the Stipulation and upon receiving Notice from the
19
     United States that funds from Defendant’s accounts may be liquidated, pay to the United States District
20
     Court, Attn: Finance Section, 450 Golden Gate Avenue, 16th Floor, San Francisco, CA 94102, 80% of
21
     the total account balance from the Defendant’s IRA accounts. The Garnishee is to withhold 20% of the
22
     funds in the account for payment of federal income taxes that will be due on the requested withdrawal.
23
            IF YOU FAIL TO WITHHOLD PROPERTY IN ACCORDANCE WITH THIS WRIT,
24
     THE UNITED STATES MAY PETITION THE COURT FOR AN ORDER REQUIRING YOU
25
     TO APPEAR BEFORE THE COURT. IF YOU FAIL TO APPEAR OR DO APPEAR AND
26
     FAIL TO SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE
27
     COURT WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE
28

     WRIT OF GARNISHMENT
     10-0395-003 PJH                                      2
 1 DEBTOR’S NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT

 2 DISPOSABLE EARNINGS). THE COURT MAY ALSO AWARD REASONABLE

 3 ATTORNEY’S FEES TO THE UNITED STATES AND AGAINST YOU.

 4                                       SUSAN Y. SOONG,
                                         Clerk of the United States
 5                                       District Court for the Northern District of California

 6                                                    ST
                                                        ATE
                                                           S DISTR
                                                                  IC
                                                                    T
                                                  D
                                                                                        Susan Y. Soong




                                                                            CO
                                             E
                                           IT




                                                                              UR
                                         UN




                                                                                T
 7




                                         N O RT




                                                                                 NI A
                                                                             OR
                                           HE




                                                                            IF
 8
                                                  N
                                                                            AL




                                                  R
                                                      DI
                                                           S T RI T O F C

     Dated: _________________
                                                                 C
             November 7, 2018      By:
 9                                       Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     WRIT OF GARNISHMENT
     10-0395-003 PJH                  3
